DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The claims have been amended to recite a “second transfer roller”.  The Specification discloses primary transfer rollers 114a-14d and secondary transfer roller 15.  Proper antecedent basis for the claimed second transfer roller is required.

Claim Interpretation
The claims have been amended to avoid a rebuttable presumption that the claim elements are to be treated in accordance with 35 U.S.C. 112(f).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 6, 10-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2000-155447 to Eto in view of US 2016/0033922 to Nodera et al. and US 2010/0074646 to Miyahara et al..
Regarding claim 1, ETO teaches an image forming apparatus (100) comprising: 
a photosensitive drum (1) configured to bear a toner image on the photosensitive drum; 
a charging roller (2) configured to charge a surface of the photosensitive drum; 
an intermediate transfer belt (11) configured to be movable, wherein the intermediate transfer belt forms a first transfer portion in contact with the photosensitive drum; 
a development unit (any of 4a-4d) including a development roller in contact with the photosensitive drum and configured to develop an electrostatic latent image formed on the photosensitive drum using toner, wherein the toner image borne on the photosensitive drum is transferred onto the intermediate transfer belt at a position where the first transfer portion is formed, and toner from the toner image remaining on the photosensitive drum after passing through the position is collected (by a blade 17); 
a second transfer roller (12) configured to transfer the toner image on the intermediate transfer belt onto a recording material at a second transfer portion; 
a collection unit disposed downstream of the second transfer portion and upstream of the first transfer portion in a movement direction of the intermediate transfer belt, wherein the collection unit includes a cleaning blade (16)in contact with the intermediate transfer belt and is configured to collect toner remaining on the intermediate transfer belt adjacent to the cleaning blade [0028]; 
, , a detector configured to detect a first environment inside the image forming apparatus and a second environment around a location at which the image forming apparatus is set up [0017]; 
a transfer power source (inherent) configured to apply a transfer voltage to the intermediate transfer belt at the first transfer portion [0027]; and 
a controller configured to control the transfer power source (control circuit, [0065]), 
wherein the controller controls to perform a first operation to form the toner image onto the recording material at the second transfer portion, and to perform a second operation to rotate the intermediate transfer belt and the photosensitive drum in contact with each other rather than in the first operation,
wherein, based on the first environment and the second environment of detection by the detector, the controller controls to perform predetermined control to drive the intermediate transfer belt in such a manner that the intermediate transfer belt moves at a second surface speed different from a first surface speed while driving the photosensitive drum in such a manner that the photosensitive drum rotates in a state where the photosensitive drum is in contact with the intermediate transfer belt [0057-0058, 0053, 0063, 0065].
wherein the controller controls a potential difference between a surface potential of the photosensitive drum and the transfer voltage in the second operation to be smaller than the potential difference between the surface potential of the photosensitive drum and the transfer voltage in the first operation in the first transfer portion [0029-0033] (Idle rotation operation after completion of image formation on a transfer material is interpreted as an operation in which the photosensitive drum and the intermediate transfer belt are rotated without application of any voltage.  Thus, since residual charge on the photosensitive drum has been removed by a pre-exposure lamp, the claimed potential difference in the second operation is substantially zero.  During the first operation, a potential difference between a surface potential of the photosensitive drum and the transfer voltage must be larger than zero to enable image transfer).
ETO differs from the instant application in that:
(1) cleaning of the photosensitive drum is collected by a blade 17, not by the development unit, 
(2) there is no disclosure of separating the development roller from the photosensitive drum; and
(3) a rotational speed difference between the photosensitive drum and the intermediate transfer belt is generated by changing a speed of the both members from a process speed at image formation, not by only changing the speed of the intermediate transfer belt.
With regards to (1), ETO discloses the use of cleanerless technology as means to reduce surface damage as compared to contact cleaning [0009]. NODERA discloses using a developing unit configured to function also as a cleaning unit as alternative technique to a cleaning unit including a cleaning blade [0096].  It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the apparatus of ETO to use cleanerless technology such that toner from the toner image remaining on the photosensitive drum after passing through the position where the transfer portion is collected by the development unit for the stated purpose of preventing surface damage of the photosensitive drum.
	With regards to (2), ETO discloses executing control operation for cleaning during a non-image formation period according to environmental conditions but remains silent about separating the developing unit from the photosensitive drum at this or any other time.  MIYAHARA discloses separating developing rollers 13 from respective photosensitive drums 11 when a printer is performing a belt cleaning operation so that toner carried on the developing rollers is not deposited on the conveying belt 18 via the photosensitive drums [0190].  It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to configure the apparatus of ETO such that the controller controls to perform predetermined control to move separate the development roller when executing the disclosed rotational speed difference control for toner removal, for a similar purpose of preventing toner from the development roller to be deposited on the belt.
	With regards to (3), ETO teaches generating a relative speed difference between the photosensitive drum and the intermediate transfer belt during a polishing operation larger than a rotational speed difference during image formation [0035].  ETO discloses several, of a finite number of combinations that can generate the relative speed difference, and setting a higher/lower speed of the photosensitive drum or an intermediate transfer drum interchangeably [0053].  It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the apparatus of ETO such that, when condensation is detected, the control unit drives the intermediate transfer belt in such a manner that the intermediate transfer belt moves at a second surface speed different from a first surface speed while driving the photosensitive drum in such a manner that the photosensitive drum rotates at the first surface speed in a state where the photosensitive drum is in contact with the intermediate transfer belt as one of a limited number of speed combinations to generate the relative speed difference.

ETO as modified above further teaches the image forming apparatus according to claim 1,
(claim 2)	wherein the control unit performs the predetermined control for a predetermined time (corresponding to a number of rotations) in a non-image-forming period in which the toner image is not developed on the photosensitive drum by the development unit [0062];
(claim 5)	wherein the detection unit detects a temperature around the location at which the image forming apparatus is set up, and wherein the control unit performs the predetermined control based on a change in the temperature around the location at which the image forming apparatus is set up detected by the detection unit (sheet feeding portion is a location around the location at which the apparatus is set up, [0065]);
(claim 10)	wherein the belt includes a plurality of layers having a base layer (11a), which is a thickest layer among the plurality of layers, and having a surface layer (11b), which is formed on a surface of the belt in contact with the photosensitive drum (Fig.2, [0025]);
(claim 11)	further comprising a charging unit (primary charger 2) configured to charge the photosensitive drum, wherein the cleaning blade is a first cleaning blade and a second cleaning blade in contact with the photosensitive drum and used to collect the toner remaining on the photosensitive drum is not provided on a downstream side of the transfer portion and an upstream side of a position where the charging unit and the photosensitive drum face each other in a rotational direction of the photosensitive drum;
(claim 14)	wherein, in the case where the condensation is determined as having occurred inside the image forming apparatus based on the result of the detection by the detection unit, the control unit performs the predetermined control to (i) separate the development roller from the photosensitive drum and (ii) drive the photosensitive drum and the intermediate transfer belt, thereby moving moisture attached to the photosensitive drum from the photosensitive drum to the belt and then (iii) collect the moisture from the belt into the collection unit adjacent to the contacting member; and
(claim 17)	wherein the belt is a conveyance belt configured to convey a transfer material, and the toner image borne on the photosensitive drum is transferred onto the transfer material conveyed by the conveyance belt [0086].

Regarding claim 6, ETO as modified above teaches the image forming apparatus according to claim 1, wherein the second surface speed is faster than the first surface speed (ETO teaches a higher relative speed difference during polishing operation), but does not specifically a ratio of the second surface speed to the first surface speed is 105% or lower.  However, ETO discloses the rotational speed difference, i.e., the claimed ratio, as a result effective variable and  would have been obvious to one of ordinary skill in the art at the time of effective filing to discover the optimum or workable range of the ratio, by routine experimentation, for effective removal of toner (MPEP 2144.05).
	
Regarding claims 12 and 13, ETO as modified above teaches the image forming apparatus according to claim 1, wherein the cleaning blade includes a cleaning blade (16) but does not disclose the cleaning blade contacting the intermediate transfer belt from a counter direction with respect to the intermediate transfer belt movement direction nor the collection unit including a stirring member.
NODERA discloses an image forming apparatus wherein a cleaning unit 2 included a cleaning blade 2a that comes in contact with a photoconductor drum 1 in the counter direction with respect to the running direction (rotation direction) of the photoconductor drum 1; a stirring member 2c that stirs and conveys the untransferred toner removed and collected by the cleaning unit 2 (Fig.2).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the apparatus is ETO such that:
(claim 12)	cleaning blade (16) comes in contact with the belt from a counter direction with respect to the intermediate transfer belt movement direction, for at least the purpose of enhancing mechanical scrapping of residual toner on the belt; or
 	(claim 13)	the collection unit includes a rotational and flexible stirring member configured to stir the toner collected by the cleaning blade, for at least the purpose of preventing stagnation of the collected toner as in case of an image forming apparatus where collected toner is supplied, as recycle toner, to the developing unit, thus reducing waste.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eto, Nodera and Miyahara,  as applied to claim 1 above, and further in view of US 2013/0051838 to Takazawa et al..
Regarding claims 7-9, Examiner assumes arguendo that ETO does not disclose the intermediate transfer belt including grooves nor protrusions.
TAKAZAWA discloses an intermediate transfer belt 22 including periodically separated grooves 22c formed at a slant angle a between 0°-90° spaced at intervals of 0.1-100 microns (Fig. 3; [0035, 0066]). As a non-limiting example, using disclosed belt inner diameter D=198 mm [0038], a circumferential length L of the intermediate transfer belt calculated by π*D and a preferable slant angle of a =15° [0065],  L × tan a =166 microns.   Additionally, areas of the intermediate transfer belt surface where grooves are not formed constitute protrusions (Fig.4).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the image forming apparatus according to claim 1 such that
(claim 7)	wherein the intermediate transfer belt includes a plurality of grooves on a surface of the intermediate transfer belt in contact with the photosensitive drum, and wherein the plurality of grooves is formed along the intermediate transfer belt movement direction and being arranged in a width direction of the intermediate transfer belt perpendicular to the intermediate transfer belt movement direction,
(claim 8)	wherein the plurality of grooves is formed along the intermediate transfer belt movement direction in a slanted manner at an angle  with respect to the belt movement direction, and an interval I between grooves adjacent to each other in the belt width direction satisfies the following inequality: I< L x tan, where L represents a circumferential length in the intermediate transfer belt movement direction
(claim 9) 	wherein the intermediate transfer belt includes a plurality of protrusion portions on a surface of the intermediate transfer belt in contact with the photosensitive rum, and wherein the plurality of protrusion portions is formed along the intermediate transfer belt movement direction and is arranged in a width direction of the intermediate transfer belt perpendicular to the intermediate transfer belt movement direction
 for at least the purpose of improving durability of the image forming apparatus and preventing cleaning failures. 

Response to Arguments
Applicant’s arguments, filed 06/13/2022, with respect to rejections under 35 USC 112(a) have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant's arguments filed 06/13/2022 regarding claim rejections under 35 USC 103  have been fully considered but they are not persuasive. 
Applicant argues Eto fails to teach "wherein the controller controls a potential difference between a surface potential of the photosensitive drum and the transfer voltage in the second operation to be smaller than the potential difference between the surface potential of the photosensitive drum and the transfer voltage in the first operation in the first transfer portion.”  As previously described in the claim rejections section, disclosure by Eto of an idle rotation operation of the photosensitive drum in contact with the intermediate transfer belt at a rotational speed difference during a non-image forming period is interpreted as meeting this limitation. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arlene Heredia/Primary Examiner, Art Unit 2852